FILED
                             NOT FOR PUBLICATION                                  APR 09 2010

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                           No. 08-30314

              Plaintiff - Appellee,                 D.C. No. 4:07-cr-00114-SEH-1

   v.
                                                    MEMORANDUM *
JOHN FITZGERALD BIG LEGGINS, Jr.,

              Defendant - Appellant.



                     Appeal from the United States District Court
                             for the District of Montana
                      Sam E. Haddon, District Judge, Presiding

                               Submitted April 5, 2010 **
                                 Seattle, Washington

Before: GOODWIN, HAWKINS and N.R. SMITH, Circuit Judges.

        John Big Leggins, Jr., appeals his 405-month sentence for aggravated sexual

abuse in violation of 18 U.S.C. §§ 1153(a) and 2241(a)(1). Big Leggins argues

that the district court erred, first, in refusing to seal a psychosexual report


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
submitted by the defense for consideration at sentencing, and, second, by imposing

an unreasonable sentence. We review for abuse of discretion both the district

court’s decision whether to seal records, Kamakana v. City and County of

Honolulu, 447 F.3d 1172, 1178 n.3 (9th Cir. 2006), and its sentencing decisions,

United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc). We affirm.

      The district court did not err in refusing to seal the report. “In this circuit,

we start with a strong presumption in favor of access to court records.” Foltz v.

State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003). A party

seeking to overcome that presumption “must ‘articulate[] compelling reasons

supported by specific factual findings’ that outweigh the general history of access

and the public policies favoring disclosure[.]” Kamakana, 447 F.3d at 1178-79

(quoting Foltz, 331 F.3d at 1135). Big Leggins requested that the psychosexual

report be filed under seal because “[i]t contains confidential information

concerning the defendant and the victim.” The district court, noting the

presumption in favor of access, responded that Big Leggins could either withdraw

the report or resubmit it in redacted form with identifying information about the

victim removed. Given that “[t]he mere fact that the production of records may

lead to a litigant’s embarrassment, incrimination, or exposure to further litigation




                                            2
will not, without more, compel the court to seal its records,” Kamakana, 447 F.3d

at 1179, that decision was not an abuse of discretion.

      Nor did the district court impose an unreasonable sentence. Big Leggins

argues that the sentence was unreasonable because he was only 18 years old at the

time of the assault and because most of his criminal history consists of juvenile

tribal charges. The court, however, imposed a sentence at the high end of the

applicable Guidelines range for several reasons: because Big Leggins picked up

and moved the victim and physically restrained her; because Big Leggins had a

history of violent criminal conduct and had been convicted of arson; because he

had denied accountability for the assault; and because he had made efforts “to try

to degrade further the victim” following the assault. Given the nature of the crime

and the other factors that the court properly considered, we cannot say that the

district court abused its discretion in imposing a within-Guidelines sentence. See

Carty, 520 F.3d at 994 (noting that, although there is no presumption to that effect,

a within-Guidelines sentence is usually reasonable).

      AFFIRMED.




                                          3